Citation Nr: 0702172	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-10 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel
INTRODUCTION

The veteran had two separate two-week periods of active duty 
training in December 1967 and again in June 1968; he served 
on active duty from August 1968 to March 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and September 2002 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied the 
benefits sought.   

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, No. 04-491 
(U.S. Vet. App. August 16, 2006), that reversed a decision of 
the Board of Veterans' Appeals (Board) which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Haas and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or, as in this case on 
appeal, service on a vessel off the shore of Vietnam.  Once a 
final decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the veteran 
having experienced the claimed stressors in combat.

2.  The record does not reflect the presence of a verified 
stressor.

3.  The evidence does not reflect that the veteran sustained 
a PTSD-precipitating stressor during the course of his 
military service.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active military 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that on several 
occasions, the veteran was provided with information 
regarding VCAA, including in July 2001, June 2002 and 
November 2002.  In correspondence received from the veteran 
in April 2006, he acknowledged receipt of VCAA information 
and indicated that he had nothing further to submit.

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The veteran was provided with such notice in March 
2006.  

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

To establish service connection specifically for post 
traumatic stress disorder, there must be evidence of a 
verifiable stressor occurring during service and a link, 
established by medical evidence, between current 
symptomatology and the claimed in service stressor.  Evidence 
to support a PTSD claim must be evaluated in light of the 
places, types and circumstances of service as evidenced by 
service records, the official history of each organization in 
which the veteran served, the military records and all 
pertinent medical and lay evidence.  The requirements vary 
depending upon whether or not the veteran engaged in combat 
with the enemy.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 
3.304(f).  If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  The stressor 
must be of such gravity that it would evoke the symptoms in 
almost anyone, for example, serious threat to one's life or 
physical integrity or seeing another person seriously injured 
or killed as the result of an accident or physical violence.  
The existence of a recognizable stressor or accumulation of 
stressors must be supported by evidence.  Id.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  

The available service medical records do not contain any 
complaint, finding or diagnosis for any form of acquired 
psychiatric disorder at any time during service.  The 
veteran's military occupational specialty (MOS) was 4300 
(engine mechanic).

The veteran was provided a VA psychiatric consultation in 
March 2002, at which time he described his service in 
Vietnam, to include claiming that grenades were thrown at his 
ship.  The psychiatrist provided an impression of PTSD.  This 
is the earliest psychiatric examination or consultation on 
file.  The veteran filed his initial claim for VA disability 
compensation in May 2002.  

During VA outpatient treatment in April 2002, the veteran 
reported that he witnessed a ship cut in two by another 
warship and that the incident was very traumatic to him.  He 
subsequently related that the ship that was sunk was the 
U.S.S. Frank E. Evans (DD-754) and that he had friends aboard 
that vessel.  However, attempted verification by the U. S. 
Army and Joint Services Records Research Center (JSRRC), 
formerly know as the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) revealed that the veteran was 
several hundred miles away from where the accident actually 
occurred.  On his substantive appeal, he claimed that he had 
not reported that he actually witnessed the accident but that 
he was nevertheless traumatized by it because he knew several 
of the crew members.  The veteran worked in the engineering 
division of a U.S. Naval vessel, and he also generally 
relates that he was frightened by the possibility of a boiler 
rupture that could have burned or killed him.  He also 
allegedly worried about the possibility of the ammunition 
magazine, located near where he slept, blowing up.

In the case of Pentecost v. Principi, 16 Vet. App. 124 
(2002), the veteran, who had a non-combat MOS, claimed that 
he was exposed to rocket attacks while stationed at Da Nang.  
Records for the veteran's unit corroborated the veteran's 
assertion that enemy rocket attacks occurred during the time 
he was stationed at Da Nang, but did not document his 
personal participation.  The U.S. Court of Appeals for 
Veterans Claims (Court) in that case determined that the 
veteran's presence with his unit at the time the attacks 
occurred corroborated his statement that he experienced such 
attacks personally.  Citing Suozzi v. Brown, 10 Vet. App. 307 
(1997), the Court concluded that the Board erred in 
interpreting the corroboration requirement too narrowly by 
requiring the veteran to corroborate his actual proximity to 
and participation in the rocket attacks on Da Nang.  Id. at 
128-29.  The case on appeal is plainly distinguishable from 
Pentecost and Suozzi because in those cases, the veteran 
could have witnessed the combat-associated attacks because he 
was stationed in the area subjected to the attacks.  In the 
case on appeal, the veteran now actually concedes that he did 
not witness the non-combat accident involving the destroyer 
Evans.  

The law is clear that uncorroborated allegations of proximity 
to a combat area, without more, is insufficient to establish 
combat service.  VA's Office of General Counsel has defined 
the phrase "engaged in combat with the enemy" to mean that 
the veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 
(2000)).  The fact that the veteran served in or near a 
"combat zone" does not necessarily mean that he himself 
engaged in combat against the enemy.  Id.

The veteran has not claimed that he was involved in combat, 
neither are his claimed stressors related to combat.  In 
addition, his service personnel records and Form DD-214 do 
not show that he was awarded any combat awards or that he was 
involved in combat.  Thus, his claimed stressors must be 
verified in order for PTSD to be granted in this case.

The veteran's asserted stressors are the type of anecdotal 
experiences that are not independently verifiable, and the 
veteran has neither alleged that any records were made 
documenting the alleged stressful or events, nor provided 
corroborating evidence to verify the occurrence of any such 
claimed stressors.

Accordingly, inasmuch as the veteran's claimed in-service 
stressors do not involve combat and require corroboration, 
and the evidence of record does not corroborate his claimed 
in-service stressors, the Board has no other recourse but to 
find that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  
Additionally, because the evidence in this case is not 
approximately balanced with respect to the relative merits of 
the veteran's claim, the benefit-of- the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for PTSD is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


